Beck, J. —
The petition alleges that the plaintiffs and defendants were formerly sub-districts of the district township of Knoxville, in Marion County; that under Chap. 73, Acts of the 13th Gen. Ass., the district township was reorganized and all of its sub-districts became independent districts. After this action the board of directors of the district township proceeded to make “what they intended for and believed to be an equitable division of the assets and liabilities of said district township, but plaintiffs aver that the attempted division was not an •equitable or full and complete division of assets and liabilities,” and that no such division has ever been made. The board of directors of the district township, after they had made the supposed division of assets and liabilities, brought an action against the debtor independent districts to recover the amount due from them. The suit was prosecuted for the benefit of plaintiffs, tlie creditor independent districts. This action was dismissed in the district court, and appealed to this coui’t and, after the term of office of the directors of the district township had expired, was affirmed. See 36 Iowa, 220. It is alleged that by reason of the efforts of the directors of the district township to make the division, their belief that they had done so, and the continuance during their entire term of office, of the action named, the plaintiffs did not take any steps to compel the board of directors to act further in the matter.
It is alleged that one of the plaintiffs brought an action at law against one of defendants to recover the amount due upon the division supposed to have been made by the directors of the district township. The action was decided against plaintiff, on the ground that no-division of assets and liabilities . had been made. The petition shows that on account of the *323unequal appropriation of money raised by taxation,from the, district township, among the sub-districts, and the unequal; rate of taxation upon the several sub-districts, the assets of-the district township were unequally distributed and held, to and by the several sub-districts. It also shows that there, is money of the district township in the hands of parties named, that ought to be distributed as assets. The petition asks that an accounting be had and the amount due plaintiff and the indebtedness of defendants be ascertained, and a decree, granting such relief as the nature of the case demands, be rendered.
i. school dis- ' ion of assets" andiiaMities. . I. The directors of the district township were made by the law a special tribunal, and clothed with authority to divide assets an<3 liabilities of the district among the indePen(fent districts. Unquestionably while that tribuna[ was in existence, it had exclusive jurisdiction of the matter. But it has ceased to exist. The allegations of the petition show sufficient reasons excusing plaintiffs from calling into existence -the authority of the directors. It was supposed they had performed their duty in this respect, and an action was prosecuted by the directors and another by one of the plaintiffs upon the strength of this supposed division. Plaintiffs were certainly not negligent in failing to require the directors to do what all supposed had.been. done.
Now, if the allegations of the petition be true that the assets of the district had been so unequally shared that defendants had received more and plaintiffs less than their just share, and the plaintiffs have not forfeited their rights by negligence, it would be a reproach to the law, if no remedy existed for them. As the directors have no longer authority to act, their term of office having expired, and the board of directors having ceased to exist, plaintiffs would have no remedy unless it be by action. This action they may have for the reasons that they have a right, and there is no special tribunal now in existence, clothed with the exclusive authority to grant the remedy sought.
II. In our opinion the petition shows sufficient grounds for recovery. Defendants insist that the law required the taxes *324collected should be appropriated justly among the sub-districts, and we must presume it was done. But tbe petition alleges this was not done. The law demanded that there should be an equitable division of tbe assets of tbe district township. The school houses were assets and the value of each determined the assets in the hands of the respective sub-districts. District Township of Williams v. District Township of Jackson, 36 Iowa, 216. In this action there may be an inquiry as to tbe assets held by each independent district. In this way the liability of each and the amount to be recovered by each may be determined.
2. practice: cause.61 ° III. It is insisted that the petition shows that plaintiffs may liave an adequate remedy at law, and therefore they cannot maintain this suit. But this objection, if it be well taken, should have been made by motion to transfer tbe cause to tbe law docket, not by demurrer. Code, § § 2514,2515, 2519. '
For these reasons we think the district court erroneously sustained the demurrer.
Reversed.